t y ‘ tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c e apr se - cty - u i l reekekrekkkka kaka rk ik rekkkrkkkkkka kkk ik rrekekkrkekkkkekak kk kk legend taxpayer a taxpayer b ira x bank b kkk - rrr eee errr tree eerenl cee amount d os dbe eb ira y bank c fer eee ees rr karkkakkakhaakrereake amount e ek krrerkaerekkeek rar account h ok trust t rak kk kaakeeeerkerehakek amount f rrkkkkkkker rarer ee dear erkrekkkekkkkr rak this is in response to your letter dated date as supplement by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request rekkkrerekrkekakekkr kkk a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a’s spouse taxpayer b died on date at the time of taxpayer b’s death she maintained an individual_retirement_arrangement ira x with bank b and an ira ira y with bank c a is the sole beneficiary of both ira x and ira y withdrew the entire balance amount d from ira x and the entire balance amount e from ira y documentation submitted with this request_for_ruling shows that on date amount d less dollar_figure was deposited into account h account h is a joint checking account maintained in the names of taxpayer a and taxpayer b with bank b further documentation submitted by taxpayer a also shows that on date he deposited amount d less dollar_figure into trust t taxpayer b is the grantor of trust t trust t is held by bank c it has been represented that taxpayer in date taxpayer a taxpayer a states that he was not aware that he was not required to withdraw the entire proceeds from ira x and ira y or that having withdrawn these proceeds he could then roll them over to an ira established in his own name within days it is asserted that taxpayer a is an elderly man and english is not his native language and that he did not consult with his accountant prior to taking the distributions from ira x and ira y nor did he fully understand his options with respect to the distributions during a conference held with the service on date it was represented that taxpayer a’s daughter advised him to take the distributions from ira x and ira y taxpayer a states that the distributions from both iras were deposited into trust t and that such amounts less an amount retained to satisfy the code sec_401 required_minimum_distribution rules continue to be held in trust t ina letter dated date it is represented that trust t provides that all of the income of the trust is to be paid to taxpayer a not less frequently than quarterly that principal payments may be paid to taxpayer a to maintain him in health and comfort and that during taxpayer a’s lifetime no principal distribution can be made to anyone other than taxpayer a based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d less the amount retained to satisfy the code sec_401 a required_minimum_distribution rules from ira x and amount e from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in rrrkkrakkkkkkkkkk kek gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due krekekeeererekrkerer er to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a represents that he received distributions from ira x and ira y in that he deposited into trust t a_trust that was established in his wife's name and of which taxpayer a has a life_estate interest at that time the ira_distributions became the property of trust t in general the provisions of a_trust document govern how property held in that trust is to be distributed and to whom the property should be distributed taxpayer a is not the grantor of trust t and is not considered to be the owner of the property held in trust t code sec_408 and revproc_2003_16 authorize the service to extend the 60-day rollover period under certain circumstances however the service may only grant an extension of time to accomplish a rollover where the distribution for which the extension is requested was eligible for rollover treatment since the ira x and ira y proceeds are in trust t and since taxpayer a is not the grantor of trust t the service cannot under its authority to waive the 60-day rollover requirement permit taxpayer a to withdraw the ira proceeds from trust t for rollover purposes even though the ira assets were mistakenly contributed to trust t unless trust law would otherwise permit a distribution of these assets to taxpayer a no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does assumes that ira x and ira y satisfied the requirements of code sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact brrraakeeeaeakererers fte dra to sincerely yours ‘ algned joyce b rlotd joyce e floyd manager employee_plans technical group
